Citation Nr: 1502191	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  14-03 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1959 to April 1960 with additional periods of service in the Reserves.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In November 2013, the Veteran presented testimony before a Decision Review Officer, and a copy of the transcript has been associated with the claims folder.

This case was before the Board in July 2014.  It was remanded for further development and is now before the Board for further adjudication.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2014 remand, the Board stipulated that the Veteran should receive a new VA examination and an opinion should be obtained.  The RO complied with the Board's remand instructions by providing the Veteran a VA examination in July 2014.  The July 2014 examiner also provided an opinion.  Despite this, the Board finds the opinion to be inadequate.  In the July 2014 remand,  Board specifically requested that the examiner acknowledge and discuss the competent and credible lay evidence of the Veteran that he has had back pain ever since his service incident.  The July 2014 examiner failed to do this.  Similarly to the November 2010 examiner, the July 2014 examiner focused on the diagnosis of lumbar strain in service and did not discuss the other in-service diagnoses, including traumatic arthritis and scoliosis.  Furthermore, the July 2014 examiner incorrectly reported that the record did not show any objective evidence for a chronic condition, such as a Medical Evaluation Board proceeding or permanent profile during the time of the Veteran's military service or in the immediate years after.  These statement suggest that the examiner may not have reviewed the Veteran's military personnel records which included an August 1963 Report of Military Examination which found the Veteran to be unfit for duty due to traumatic arthritis of his back.  This examination was conducted a month after the Veteran injured his back.  Also, a few months later, in November 1963, a physician explained that the Veteran had a back sprain with root pressure secondary to spasm.  The x-ray revealed a degenerated disc type of lesion with wedging at L4-5.  Surgery was suggested.  Personnel records also indicate that the Veteran was transferred home in August 1963 due to his condition.  For these reasons, the Board finds that an addendum opinion is needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the provider who conducted the July 2014 examination, if available, for an addendum addressing these questions:

a) Is any lumbar spine disability, including scoliosis, a congenital defect?  If so, was it a congenital or developmental defect or disease?  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

b) If it is a congenital or development defect, is it at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service or during active duty training (ACDUTRA) that resulted in additional back disability? 

c) If it is a disease, is it clear and unmistakable (obvious, manifest, and undebatable) that back disability pre-existed active service or ACDUTRA?

d) Is it clear and unmistakable (obvious, manifest, and undebatable) that pre-existing back disability WAS NOT aggravated (i.e., permanently worsened) during service or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress during active duty service or during ACDUTRA?

e)  If the disability was aggravated beyond its natural progression during active duty or ACDUTRA, was such worsening caused by active duty or ACDUTRA?

f)  If any responses above are negative, provide an opinion as to whether the current spine disabilities at least as likely as not (a probability of 50 percent or greater) began in or are related to active service?
If the examiner who conducted the July 2014 VA examination is not available, provide the claims file to another medical provider to obtain the requested opinions.  If, but only if, such examiner deems it necessary to examine the Veteran then such examination should be scheduled.  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence of the Veteran that he has had back pain ever since his service incident.

The examiner should also review all records in VBMS which are labeled "medical personnel records" as there are treatment records and other relevant records included with these records.

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

The examiner should discuss the in-service diagnoses of traumatic arthritis and scoliosis.

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


